Citation Nr: 0201064	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  93-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issues of increased ratings for blepharitis and status 
postoperative residuals of a gastric ulcer, and entitlement 
to compensation under 38 U.S.C.A. § 1151 for "general 
debilitation are the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  He has been determined to be incompetent and 
his spouse has been appointed as payee for Department of 
Veterans Affairs (VA) benefits.

This appeal arises from a November 1990 decision of the 
Phoenix, Arizona, Regional Office (RO).  In that decision the 
RO denied a number of claims including service connection for 
PTSD.  In an April 1996 Board of Veterans' Appeals (Board) 
decision, service connection for PTSD was denied.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Following a Joint Motion for a Partial Remand and a Stay on 
further Proceedings, the Court, in a January 1998 Order, 
Vacated and Remanded that part of the Board's decision which 
denied service connection for PTSD.  The case was then 
remanded by the Board for additional development pursuant to 
the January 1998 Court order.

Additional issues that have been developed for appellant 
review are increased ratings for blepharitis and status 
postoperative residuals of a gastric ulcer, and entitlement 
to compensation under 38 U.S.C.A. § 1151 for "general 
debilitation."  The veteran has a different representative 
in these appeals, the Arizona Veterans Service Commission.  
Accordingly these issues will be addressed by a separate 
Board decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In March 2001 the RO 
informed the appellant of the contents of this legislation.

In June 1998 in conjunction with the January 1998 Court 
Order, the Board remanded this case for additional 
development.  This development included a request to obtain 
additional information and verification of the veteran's 
reported stressors.  One of the stressors the veteran 
reported is that he was transported to Europe in March 1945 
on board the Avalon Castle, a troop carrier.  He stated that 
this vessel was involved in a collision while in a convoy in 
March 1945 and was diverted to the Azores.  He was then 
placed aboard another troop carrier.  He indicated that he 
and other personnel were sealed in troop compartments that 
became partially flooded. 

In November 2000 the U.S. Armed Forces Center for Research of 
Unit Records (USASCRUR) in response to a request by the RO 
indicated that they were unable to locate documentation on a 
troop ship named "AVALON CASTLE".  They did include 
information on another similarly named ship "ATHLONE CASTLE".  
They could not confirm an accident in March 1945.  USASCRUR 
indicated that they coordinated the research efforts with the 
U. S. Army Transportation Museum.  The undersigned member of 
the Board believes that the Naval Historical Center should 
also have been contacted regarding a search of the deck logs.

However, in a January 1991 statement, a fellow soldier of the 
veteran reported that he was on the veteran's troop ship that 
sailed to Europe, the Avalon Castle.  He said he recalled 
that the troop ship was damaged in a convoy accident and took 
on water and was diverted to the Azores where another troop 
ship picked them up and continued Europe.  He added that the 
veteran was sick when they arrived in France and was unable 
to continue with their unit into combat.  The Board finds 
that this statement is credible and corroborates the 
veteran's statements concerning this stressor.  Thus this 
stressor is verified and at this juncture this incident is 
the only verified stressor.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In the Joint Motion for Partial Remand dated in January 1998 
it was stated that a VA psychiatric examination in 1994 was 
inadequate because the examiner did not review the claims 
file.  It was further requested that on remand the Board 
obtain a medical evaluation of the stressors. 

The records show that he veteran is significantly disabled 
due several disorders, to include the residuals of a series 
of strokes beginning in the 1980s and in the past the 
appellant has indicated that he was unable to report for 
examinations due to his health.  This statement is supported 
by the medical evidence.  38 C.F.R. § 3.655 (a) (2001) 
provides that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.

In June 1993 a hearing was held before a Board member sitting 
at the RO.  A copy of the transcript of that hearing is of 
record.  The Board member who conducted this hearing is no 
longer with the Board.  The Board is of the opinion that the 
appellant and the veteran should be furnished the opportunity 
to have another hearing before a Board member.  38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 2001).

The Board is aware of the length of time the veteran and the 
appellant have been pursing this claim.  However, in view of 
the verification of a stressor, additional development is 
required pursuant to the January 1998 Court Order.

Accordingly, the case is Remanded for the following:

1.  The RO should ask the appellant if 
the veteran is able to report for a VA 
examination at the VA medical facility in 
Prescott, Arizona.  If no, she is 
requested to provide an appropriate 
explanation per 38 C.F.R. § 3.655 (a).  
She should be informed that if the 
veteran is unable to report due to health 
reasons his claim will be reviewed by a 
VA psychiatrist.  She should also be 
asked if she or the veteran desire 
another hearing before a member of the 
Board for reasons set forth above.  She 
also has the opportunity to submit 
additional evidence and argument in 
support of the claim.  Thereafter, the RO 
should take the appropriate action 
concerning any hearing request.

2.  If the veteran is able to report for 
the examination, a VA examination should 
be performed by a psychiatrist at the VA 
medical facility in Prescott in order to 
determine the presence and severity of 
the claimed PTSD.  The claims folder and 
a copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  The examiner 
should indicate in the report that the 
claims folder was reviewed.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only a 
stressor(s) which has been verified by 
the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  The 
examiner should further be informed that 
the collision of the veteran's troop 
carrier is at this time the only verified 
stressor.

Following the examination, the examiner 
is requested to state if the veteran 
currently has PTSD and, if yes, the 
examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the verified stressors.  If the 
examiner is unable to render a diagnosis 
it should be so stated and the reason(s) 
why not.  A complete rational of any 
opinion expressed should be included in 
the examination report.

If the veteran is unable to report for 
the examination for good cause (health 
reasons), the claims folder should be 
forwarded to a VA psychiatrist for review 
in conjunction with the instructions set 
forth above. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied. 

4.  The RO should then re-adjudicate the 
issue in appellate status.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations, to include new and 
material evidence, considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



